Exhibit 10.2


GRANT DATE: ______________, _____


RESTRICTED STOCK UNIT AGREEMENT
(2013 Long-Term Incentive Plan)




This Restricted Stock Unit Agreement (“Agreement”) is made effective as of
___________, _____ (“Grant Date”), between CROWN CASTLE INTERNATIONAL CORP.
(“Company”), a Delaware corporation, and _____________________ (“Holder”).
Holder has been serving as an employee or consultant of the Company or one of
its Affiliates. In recognition of service and in order to encourage Holder to
remain with the Company or its Affiliates (“Group”) and devote Holder’s best
efforts to the Group’s affairs, thereby advancing the interests of the Company
and its stockholders, the Company and Holder agree as follows:
1.    Issuance of Restricted Stock Units. Upon the execution and return of this
Agreement and for consideration from Holder to the Company in the form of
services to the Group, the fair market value of which is at least equal to $.01
per each restricted stock unit granted pursuant to the 2013 Plan (defined below)
(“Unit”) which may be issued hereunder, the Company shall grant to Holder the
number of Units listed on the exhibit(s) (each, an “Exhibit”) attached to this
Agreement (“Holder’s Units”), with each such Unit representing the right to
potentially receive one share of $.01 par value Common Stock of the Company
(“Stock”), subject to all of the terms set forth in this Agreement and in the
Crown Castle International Corp. 2013 Long-Term Incentive Plan, as may be
amended from time to time (“2013 Plan”), which is incorporated herein by
reference as a part of this Agreement. The terms “Affiliate,” “Award,”
“Committee,” “Code,” “Dividend Equivalent” and “Performance Award” shall have
the meanings assigned to them in the 2013 Plan. If a Performance Measure (as
hereinafter defined) is designated on an attached Exhibit, then the Units
subject to that Exhibit are hereby designated as Performance Awards for purposes
of Article IX of the Plan.


2.    Limitations on Rights Associated with Units and Dividend Equivalents. The
Units and Dividend Equivalents granted pursuant to this Agreement are
bookkeeping entries only. The Holder as to the Units shall have no rights as a
stockholder of the Company, including no dividend rights (other than those
described in Section 7 hereof with regard to Dividend Equivalents) and no voting
rights.
3.    Transfer and Forfeiture Restrictions. The Holder’s Units shall not be
sold, assigned, pledged, or otherwise transferred except as provided herein
(including the 2013 Plan), and Holder shall be obligated to forfeit and
surrender, without further consideration from the Company, such Units (to the
extent then subject to the Forfeiture Restrictions) to the Company in accordance
with this Agreement. The obligation to forfeit and surrender Units to the
Company is referred to herein as the “Forfeiture Restrictions.” The transfer
restrictions and Forfeiture Restrictions shall be binding upon and enforceable
against any permitted transferee of Units.


-1-

--------------------------------------------------------------------------------




4.    Measures. [Note: The vesting terms set forth in this Section 4 and in the
Exhibits hereto or other relevant vesting terms shall be included as applicable
in the specific award.]
(a)    Except as otherwise provided in Section 5 hereof, the lapsing of the
Forfeiture Restrictions shall be contingent on the Holder and the Group, as
applicable, meeting the service and, if applicable, performance conditions
described on the applicable Exhibit attached to this Agreement. The Holder shall
be required to complete a designated period of service (“Time Measure”) which
shall begin on the Grant Date and end on the date specified in the applicable
Exhibit attached (“Time Vesting Date”). In addition, to the extent provided in
an attached Exhibit, the Holder or the Group may be required to attain one or
more performance goals (each, if applicable, a “Performance Measure,” and
together with a Time Measure, the “Measures”), which shall be measured over the
designated period of time (“Performance Period”), as described on such Exhibit.
The date on which the Time Measure and, if applicable, the Performance Measure,
are both satisfied shall be the “Measurement Date” for Holder’s Units, subject
to such measurement. The Time Measure, Time Vesting Date, Measurement Date and,
if applicable, the Performance Period and Performance Measures for this grant of
Units are described on the applicable Exhibit attached to this Agreement.
(b)    In addition to the conditions set forth in Section 4(a), the lapsing of
any Forfeiture Restrictions shall be contingent upon the Holder having complied
(as determined by the Company) with all agreements (including any
confidentiality, non-competition, non-solicitation and non-disparagement
agreements) entered into by and between the Holder and any member of the Group
on and prior to the date such Forfeiture Restrictions would otherwise be
expected to lapse hereunder.
(c)    As soon as administratively feasible after the designated Measurement
Date for a Unit, (1) if that Unit is subject to a Performance Measure, the
Committee shall certify in writing the extent to which such Performance Measure
has been satisfied, (2) the Company shall calculate the number of Units with
respect to which the Forfeiture Restrictions shall lapse pursuant to the terms
of the applicable Exhibit attached (“Vested Units”), and (3) the Company shall
distribute to the Holder one share of Stock (“Distributed Stock”) in exchange
for each Vested Unit in accordance with the timing restrictions of Section 9
hereof, and upon such exchange the Vested Units shall be automatically
cancelled.
(d)    Any Holder’s Units with respect to which Forfeiture Restrictions cannot
lapse pursuant to this Section 4 (including any exceptions pursuant to Section 5
hereof) shall be forfeited and surrendered to the Company by Holder.
5.    Termination of Employment or Service. If Holder’s employment with the
Group terminates or is terminated prior to the applicable Measurement Date, then
the remaining Holder’s Units shall be forfeited and surrendered to the Company;
provided, however, that, in such event, the Committee may (subject to the terms
of the 2013 Plan), in its sole discretion, cause the Forfeiture Restrictions to
lapse as to all or a part of the Holder’s Units and, subject to the timing
restrictions of Section 9 hereof, cause Distributed Stock to be issued and
distributed with respect to such Units as if they were Vested Units subject to
such terms set by the Committee, which may include satisfaction of the Measures
that would otherwise be applicable to such Units if Holder’s employment


-2-

--------------------------------------------------------------------------------




with the Group had continued. For purposes of this Section 5, Holder’s services
as a consultant or member of the board of directors (or a similar position) of a
member of the Group shall be considered employment with the Group
(notwithstanding the foregoing, a Holder who is a consultant of the Group shall
be and remain an independent contractor of the Group for all purposes, and this
Agreement shall not be construed to create an employment relationship). In the
event Holder’s employment with the Group terminates or is terminated under
circumstances constituting retirement under any then-existing Board-approved
retirement policy or program, including the Company’s Extended Service
Separation Program (if then in effect), the lapse of the Forfeiture Restrictions
with respect to or the forfeiture of Holder’s Units, as applicable, shall be
determined in accordance with such retirement policy or program.
6.    Disclosure of Units. If Holder discloses or discusses in any manner this
Agreement prior to the applicable Measurement Date to or with any other person
(including any other employee or consultant of the Group), then the Holder’s
Units may be forfeited and the Holder’s Units may be surrendered to the Company;
provided, the above restriction is not applicable to the extent of reasonable
disclosure (a) to an advisor to the Holder (e.g., accountant, financial planner)
that has a legitimate reason to have such information and that is subject to an
obligation to maintain the confidentiality of such information, (b) required by
applicable law including any applicable securities law, (c) to an employee of
the Group specifically involved with the administration of this Agreement, or
(d) to Holder’s spouse. Holder acknowledges and agrees that nothing in this
Agreement is intended to, nor does it, interfere with or restrain Holder’s right
to share or discuss information regarding his/her wages, hours, or other terms
and conditions of employment in the exercise of any rights provided by either
(x) the National Labor Relations Act, or (y) any applicable state statute or
regulation.
7.    Dividend Equivalents. While the Holder’s Units are outstanding and still
subject to a Forfeiture Restriction, the Company will accrue Dividend
Equivalents on behalf of the Holder. The Dividend Equivalents paid with respect
to each Holder’s Unit will be equal to the sum of the cash dividends declared
and paid by the Company with respect to each share of Distributed Stock while
the Holder’s Units are outstanding. No interest will accrue on the Dividend
Equivalents. The Dividend Equivalents with respect to a Holder’s Unit shall be
earned and distributed in cash generally at or shortly after the time such
Holder’s Unit converts to a share of Distributed Stock and in accordance with
Section 9 hereof. Any and all Dividend Equivalents with respect to the Holder’s
Units that are forfeited shall also be forfeited and not deemed earned by nor
distributed to Holder. Following lapsing of the Forfeiture Restrictions with
respect to Holder’s Units and pending distribution of Distributed Stock in
respect thereto, Holder shall be entitled to receive Dividend Equivalents
relating to such Holder’s Units to the extent, if any, that the Holder is not
entitled to receive with respect to the Distributed Stock dividends which would
otherwise be paid to Holder during such interim period if the Distributed Stock
had been so distributed, but in no event shall Holder be entitled to receive
both a Dividend Equivalent and a dividend for such interim period.
8.    Community Interest of Spouse. The community interest, if any, of any
spouse of Holder in any of the Holder’s Units, Dividend Equivalents, and
Distributed Stock shall be subject to all of the terms of this Agreement, and
shall be forfeited and surrendered to the Company upon


-3-

--------------------------------------------------------------------------------




the occurrence of any of the events requiring Holder’s interest in such Holder’s
Units or Dividend Equivalents to be so forfeited and surrendered pursuant to
this Agreement.
9.    Internal Revenue Code §409A Compliance. This Agreement is intended to
satisfy the requirements of Section 409A of the Internal Revenue Code of 1986,
as amended, and the rules and regulations thereunder, and shall be interpreted
consistent with such intent. Any Distributed Stock or Dividend Equivalents that
become deliverable or payable to the Holder hereunder shall be delivered to the
Holder no later than the end of the calendar year in which the designated
Measurement Date occurs. Notwithstanding the foregoing, in the event of a deemed
lapse of any Forfeiture Restriction under the provisions of Section 5, delivery
of Distributed Stock and Dividend Equivalents shall be made no earlier than the
designated Measurement Date otherwise applicable hereunder, and not later than
the last day of the calendar year containing the designated Measurement Date. In
the event that all or part of the Units granted pursuant to this Agreement
provide for a deferral of compensation within the meaning of Section 409A, then
notwithstanding anything to the contrary contained herein, in the event that
Holder is a “specified employee” (as defined under Section 409A) when Holder
becomes entitled to a payment or settlement under this Award which is subject to
Section 409A on account of a “separation from service” (as defined under Section
409A), to the extent required by the Code, such payment shall not occur until
the date that is six months plus one day from the date of such separation from
service. Any amount that is otherwise payable within the six-month period
described herein will be aggregated and paid in a lump sum without interest.
Further, for purposes of Section 409A, each payment or settlement of any portion
of the Units under this Agreement shall be treated as a separate payment of
compensation.
10.    Withholding of Tax.
(a)    To the extent that any event pursuant to this Agreement, other than any
event contemplated in Section 10(b) below, relating to the Holder’s Units or
Distributed Stock results in the incurrence of compensation or other taxable
income by the Holder (including the Holder’s Spouse) that is subject to tax
withholding by the Company, the Holder must satisfy such tax withholding
obligation by electing, prior to the delivery of Distributed Stock, to either
(1) deliver to the Company an amount of cash equal to the tax withholding amount
required under applicable tax laws or regulations, or (2) allow the Company to
deduct from the number of shares of Distributed Stock that would have otherwise
been delivered to the Holder a number of such shares having a fair market value
equal to such tax withholding amount required under applicable tax laws or
regulations.
(b)    To the extent that any event pursuant to this Agreement relating to the
Dividend Equivalents deemed to be earned results in the incurrence of
compensation or other taxable income by the Holder (including the Holder’s
Spouse) that is subject to withholding by the Company, the Holder must satisfy
such tax withholding obligation with such amount of cash as the Company may
require to meet its obligation under applicable tax laws or regulations.
(c)    Regardless of any action of the Company, the Holder acknowledges that the
Holder is ultimately liable for such tax withholding obligation. The Company
shall not be required to deliver Distributed Stock or cash in respect of
Dividend Equivalents under this Agreement until such liability is satisfied.


-4-

--------------------------------------------------------------------------------




(d)    To the extent that Holder is treated by Company as a consultant for tax
purposes, Holder shall (i) pay all taxes arising from any event relating to the
Holder’s Units or Distributed Stock that results in the incurrence of
compensation or other taxable income by the Holder and (ii) indemnify the Group
and hold the Group harmless from any liability resulting from or relating to any
and all taxes, liens, duties, assessments, deductions and expenses (including
any penalty, interest or other charge that may be levied with respect thereto)
as a result of Holder’s late payment, insufficient payment or failure to pay any
taxes.
11.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Holder.
12.    Contract Terms. Notwithstanding the terms of this Agreement, if the
Holder has entered into a separate written agreement with the Company which
specifically affects the Units issued hereunder, the terms of such separate
agreement shall control over any inconsistent terms of this Agreement.
13.    Modification. Any modification of this Agreement will be effective only
if it is in writing and signed by each party whose rights hereunder are affected
thereby, except to the extent that such modification occurs pursuant to Section
XIII of the 2013 Plan or as a result of an amendment of the 2013 Plan made in
accordance with Section XIV of the 2013 Plan.
14.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
laws principles thereof.
15.    Interpretation. Unless otherwise specified or the context otherwise
requires, as used herein, (a) the term “including”, and any variation thereof,
means “including, without limitation,” (b) the word “or” shall not be exclusive,
and (c) a reference to the “terms” of an agreement, instrument or document or
“terms” established by the Committee shall be a reference to “terms, provisions,
conditions and restrictions.”
IN WITNESS WHEREOF, the Company has executed this Agreement by its duly
authorized officer and Holder has executed this Agreement, effective as of the
Grant Date.


CROWN CASTLE INTERNATIONAL CORP.
By:
 
 
Name:
 
 
Title:
 
 
Date:
 
 





-5-

--------------------------------------------------------------------------------




Exhibit A
GRANT ID: ___________________
GRANT DATE: ____________, ______


Measures Applicable To
Restricted Stock Unit Agreement
(2013 Long-Term Incentive Plan)


Time Vesting Award


Name:            ____________________
Number of Units:    ____________________


The terms of this Exhibit A shall apply to the number of Units listed above. The
terms of any other Exhibit to Holder’s Restricted Stock Unit Agreement shall
only apply to the Units listed on such Exhibit.
1.    General. The Holder’s Units subject to this Exhibit A shall become vested
based on the completion of the Time Measure as outlined below.


2.    Time Measure. The Time Measure shall be satisfied with respect to a Unit
if the Holder is an employee, consultant or a member of the board of directors
(or a similar position) of a member of the Group for the period beginning on the
Grant Date and ending on the applicable Time Vesting Date listed below.
Time Vesting Date
 
Incremental Percentage
 
Aggregate Percentage
 
 
 
 
 
____________, ____
 
__.__%
 
__.__%
____________, ____
 
__.__%
 
__.__%
____________, ____
 
__.__%
 
100.00%

If the Time Measure is satisfied, the designated percentage of the Holder’s
Units listed above shall no longer be subject to the Forfeiture Restrictions on
the designated Time Vesting Date.


-6-

--------------------------------------------------------------------------------






Exhibit B
GRANT ID: ______________
GRANT DATE: _______________


Measures Applicable To
Restricted Stock Unit Agreement
(2013 Long-Term Incentive Plan)


Performance Award - Absolute TSR Award


Name:                            ____________________
Target Number of Units (“Target Level”):        ____________________


The terms of this Exhibit B shall apply to the Units listed above. The terms of
any other Exhibit to Holder’s Restricted Stock Unit Agreement shall only apply
to the Units listed on such Exhibit.
1.    General. The Holder’s Units shall become vested based on the satisfaction
of both the Time Measure and the Performance Measure, each as outlined below.
The Units subject to this Exhibit are hereby designated as Performance Awards
for purposes of Article IX of the Plan. The initial number of Units specified
above in this Exhibit as the “Target Level” is the “target” number of shares of
Stock that may be delivered upon settlement of the Units subject to this
Exhibit. Such initial number of Units shall be adjusted based on the attainment
of the Performance Measure described in Section 3 below.


2.    Time Measure. The Time Measure shall be satisfied with respect to a Unit
if the Holder is an employee, consultant or a member of the board of directors
(or a similar position) of a member of the Group for the period beginning on the
Grant Date and ending on __________, _____, which shall be the “Time Vesting
Date” for each Unit subject to this Exhibit B.
3.    Performance Measure.


(a)    The initial number of Units subject to this Exhibit B is listed above,
which number of Units assumes the Performance Measure described in this Section
3 is attained at the Target Level. The final number of Units, if any, subject to
this Exhibit B at the end of the Performance Period (defined below) shall be
calculated as described below based upon the Payout Percentage (see table below
in Section 3(c)).
(b)    The Performance Measure determines (1) the number of Holder’s Units for
which the Forfeiture Restrictions shall lapse on the Measurement Date, and (2)
the number of shares of Stock delivered upon settlement of such Units. The
number of Holder’s Units which cease to be subject to Forfeiture Restrictions on
the Measurement Date, and the number of shares of Stock delivered with respect
to Holder’s Units, is based upon the Company’s Annualized Total Stockholder
Return (“Annualized TSR”) for the _______ year period beginning on _________,
____ and ending


-7-

--------------------------------------------------------------------------------




on and including _____________, ____ (“Performance Period”). As provided in
Section 3(c) below, the Performance Measure will be satisfied based on the
Company’s Annualized TSR during the Performance Period, as certified in writing
by the Committee following the end of the Performance Period.
(c)    The Forfeiture Restriction shall lapse if the Company’s Annualized TSR is
at least __________ percent (___%); provided that the number of Units as of the
Measurement Date shall be determined based on Annualized TSR as described in the
table below. If Annualized TSR is between the levels designated in the table
below, then the Payout Percentage shall be adjusted based on linear
interpolation between applicable percentages. For example, (1) if Annualized TSR
is ______%, then the payout percentage would be ____% of the Target Level, and
(2) if Annualized TSR is ______%, then the payout percentage would be _____% of
the Target Level.
Level
Annualized TSR
Payout Percentage
Maximum
____%
____% of Target Level
Target
____%
____% of Target Level
Threshold
____%
____% of Target Level
 
Below ____%
0%



(d)    Annualized TSR shall be calculated as:
capture2.jpg [capture2.jpg]


where n represents the number of years over which Annualized TSR is measured.


The “Ending Average Stock Price” shall be calculated as the average Closing
Stock Price for the last ___ trading days of the Performance Period.
The “Beginning Average Stock Price” shall be calculated as the average Closing
Stock Price for the last ___ trading days prior to the first day of the
Performance Period.
The “Closing Stock Price” of a share of Stock shall be the closing quotation on
the New York Stock Exchange (“NYSE”) for the applicable date (or an applicable
substitute exchange or quotation system if the NYSE is no longer applicable).
“Reinvested Dividend Amount” shall be calculated as the sum of the total
dividends paid1 on one share of Stock during the Performance Period, assuming
reinvestment of such dividends in such Stock (based on the Closing Stock Price
of such Stock on the ex-dividend date). For the avoidance of doubt, it is
intended that the foregoing calculation of Reinvested Dividend Amount shall take
into account not only the reinvestment of dividends in a share of Stock but also
capital appreciation or depreciation in the shares of Stock deemed acquired by
such reinvestment.


-8-

--------------------------------------------------------------------------------




(e)    In addition to any other authority or powers granted to the Committee
herein or in the 2013 Plan, the Committee shall have the authority to interpret
and determine the application and calculation of any matter relating to the
determination of Annualized TSR, including any terms in the Agreement or this
Exhibit B related thereto. The Committee shall also have the power to make any
and all adjustments it deems appropriate to reflect any changes in the Company’s
outstanding Stock, including by reason of subdivision or consolidation of Stock
or other capital readjustment, the payment of a stock dividend on the Stock,
other increase or reduction in the number of shares of Stock outstanding,
recapitalizations, reorganizations, mergers, consolidations, combinations,
split-ups, split-offs, spin-offs, exchanges or other relevant changes in
capitalization or distributions to holders of Stock. The determination of the
Committee with respect to any such matter shall be conclusive.
(f)    Holder shall receive a Dividend Equivalent payment with respect to each
share of Distributed Stock as if Holder had held such share since the Grant
Date.
________________________
1 The relevant date for determining whether a dividend is included in the
calculation of “Reinvested Dividend Amount” is the ex-dividend date (and not the
payment date). In the event that the stock of the measured company goes
ex-dividend during the Performance Period (including the ___-day trading period
during which the Ending Average Stock Price is to be calculated), such dividend
shall be included in the determination of “Reinvested Dividend Amount,”
notwithstanding the fact that the payment date of such dividend may actually
occur after the conclusion of the Performance Period. In the event that the
stock of the measured company goes ex-dividend prior to the commencement of the
Performance Period (for example, during the ___-day trading period during which
the Beginning Average Stock Price is to be calculated), such dividend shall not
be included in the termination of “Reinvested Dividend Amount,” notwithstanding
the fact that the payment date of such dividend may actually occur during the
Performance Period.




-9-

--------------------------------------------------------------------------------






Exhibit C
GRANT ID: ___________
GRANT DATE: ____________, ______




Measures Applicable To
Restricted Stock Unit Agreement
(2013 Long-Term Incentive Plan)


Performance Award - Relative TSR Award


Name:                            _____________________
Target Number of Units (“Target Level”):        _____________________


The terms of this Exhibit C shall apply to the Units listed above. The terms of
any other Exhibit to Holder’s Restricted Stock Unit Agreement shall only apply
to the Units listed on such Exhibit.
1.    General. The Holder’s Units shall become vested based on the satisfaction
of both the Time Measure and the Performance Measure, each as outlined below.
The Units subject to this Exhibit are hereby designated as Performance Awards
for purposes of Article IX of the Plan. The initial number of Units specified
above in this Exhibit as the “Target Level” is the “target” number of shares of
Stock that may be delivered upon settlement of the Units subject to this
Exhibit. Such initial number of Units shall be adjusted based on the attainment
of the Performance Measure described in Section 3 below.


2.    Time Measure. The Time Measure shall be satisfied with respect to a Unit
if the Holder is an employee, consultant or a member of the board of directors
(or a similar position) of a member of the Group for the period beginning on the
Grant Date and ending ___________, _____, which shall be the “Time Vesting Date”
for each Unit subject to this Exhibit C.
3.    Performance Measure.


(a)    The number of Units subject to this Exhibit C is listed above, which
number of Units assumes the Performance Measure described in this Section 3 is
attained at the Target Level. The final number of Units, if any, subject to this
Exhibit C at the end of the Performance Period shall be calculated as described
below based upon the Payout Percentage (see table below in Section 3(c)).
(b)    The Performance Measure determines (1) the number of Holder’s Units for
which the Forfeiture Restrictions shall lapse on the Measurement Date, and (2)
the number of shares of Stock delivered upon settlement of such Units. The
number of Holder’s Units which cease to be subject to Forfeiture Restrictions on
the Measurement Date, and the number of shares of Stock delivered with respect
to Holder’s Units, is based upon the Company’s Annualized Total Stockholder


-10-

--------------------------------------------------------------------------------




Return (“Annualized TSR”) ranking relative to the TSR Peer Group (“Relative TSR
Performance Rank”) for the ______ year period beginning on _______________,
_____ and ending on and including ______________, _____ (“Performance Period”).
For this purpose, the companies included in the Standard & Poor’s 500 index on
___________, _____ will be the “TSR Peer Group”. As provided in Section 3(c)
below, the Performance Measure will be satisfied based on the Company’s Relative
TSR during the Performance Period, as certified in writing by the Committee
following the end of the Performance Period.
(c)    The Forfeiture Restriction shall lapse if the Company’s Relative TSR
Performance Rank is at least the ___th percentile; provided that the final
number of Units subject to this Exhibit as of the Measurement Date, and the
number of shares of Stock delivered with respect to Holder’s Units, shall be
determined based on the Company’s Relative TSR Performance Rank as described in
the table below. If the Company’s Relative TSR Performance Rank is between the
levels designated in the table below, then the Payout Percentage (shown in the
table below) shall be adjusted based on linear interpolation between applicable
percentages. For example, (1) if the Company’s Relative TSR is in the ___th
percentile, then the payout percentage would be ___% of the Target Level, and
(2) if the Company’s Relative TSR is in the ___th percentile, then the payout
percentage would be ____% of the Target Level.
Level
Relative TSR Performance Rank
Payout Percentage
Maximum
___th Percentile and above
____% of Target Level
Target
___th percentile
____% of Target Level
Threshold
___th percentile
____% of Target Level
 
Below ___th percentile
0%



(d)    Annualized TSR shall be calculated as follows:
capture2a01.jpg [capture2a01.jpg]


where n represents the number of years over which Annualized TSR is measured.


The “Ending Average Stock Price” shall be calculated as the average Closing
Stock Price for the last ___ trading days of the Performance Period.
The “Beginning Average Stock Price” shall be calculated as the average Closing
Stock Price for the last ___ trading days prior to the first day of the
Performance Period.
The “Closing Stock Price” of a share of Stock shall be the closing quotation on
the New York Stock Exchange (“NYSE”) for the applicable date (or an applicable
substitute exchange or quotation system if the NYSE is no longer applicable).
“Reinvested Dividend Amount” shall be calculated as the sum of the total
dividends paid2 on one share of Stock during the Performance Period, assuming
reinvestment of such dividends in such stock (based on the Closing Stock Price
of such Stock on the ex-dividend


-11-

--------------------------------------------------------------------------------




date). For the avoidance of doubt, it is intended that the foregoing calculation
of Reinvested Dividend Amount shall take into account not only the reinvestment
of dividends in a share of Stock but also capital appreciation or depreciation
in the shares deemed acquired by such reinvestment.


The Annualized TSR for the TSR Peer Group companies will be determined using the
calculation method described above based on information specific to the TSR Peer
Group companies.


(e)    In addition to any other authority or powers granted to the Committee
herein or in the 2013 Plan, the Committee shall have the authority to interpret
and determine the application and calculation of any matter relating to the
determination of Annualized TSR and Relative TSR Performance Rank, including any
terms in the Agreement or this Exhibit C related thereto. The Committee shall
also have the power to make any and all adjustments it deems appropriate to
reflect any changes in the Company’s outstanding Stock, including by reason of
subdivision or consolidation of Stock or other capital readjustment, the payment
of a stock dividend on the Stock, other increase or reduction in the number of
shares of Stock outstanding, recapitalizations, reorganizations, mergers,
consolidations, combinations, split-ups, split-offs, spin-offs, exchanges or
other relevant changes in capitalization or distributions to holders of Stock.
The determination of the Committee with respect to any such matter shall be
conclusive.
(f)    Adjustments to TSR Peer Group. The TSR Peer Group may be adjusted or
changed by the Committee as circumstances warrant, including the following:
(1)    If a TSR Peer Group company becomes bankrupt, the bankrupt company will
remain in the TSR Peer Group positioned at one level below the lowest performing
non-bankrupt TSR Peer Group. In the case of multiple bankruptcies, the bankrupt
TSR Peer Group companies will be positioned below the non-bankrupt companies in
chronological order by bankruptcy date with the first to go bankrupt at the
bottom.


(2)    If a TSR Peer Group company is acquired by another company, including
through a management buy-out or going-private transaction, the acquired TSR Peer
Group company will be removed from the TSR Peer Group for the entire Performance
Period; provided that if the acquired TSR Peer Group company became bankrupt
prior to its acquisition it shall be treated as provided in paragraph (1) above,
or if it shall become delisted according to paragraph (5) below prior to its
acquisition it shall be treated as provided in paragraph (5).


(3)    If a TSR Peer Group company spins-off a portion of its business in a
manner which results in the TSR Peer Group company and the spin-off company both
being publicly traded, the TSR Peer Group company will be removed from the TSR
Peer Group for the entire Performance Period and the spin-off company will not
be added to the TSR Peer Group.




-12-

--------------------------------------------------------------------------------




(4)    If a TSR Peer Group company acquires another company, the acquiring TSR
Peer Group company will remain in the TSR Peer Group for the Performance Period.


(5)    If a TSR Peer Group company is delisted from either the New York Stock
Exchange (NYSE) or the National Association of Securities Dealers Automated
Quotations (NASDAQ) such that it is no longer listed on either exchange, such
delisted TSR Peer Group company will remain in the TSR Peer Group positioned at
one level below the lowest performing listed company and above the highest
ranked bankrupt TSR Peer Group company (see paragraph (1) above). In the case of
multiple delistings, the delisted TSR Peer Group companies will be positioned
below the listed and above the bankrupt TSR Peer Group companies in
chronological order by delisting date with the first to be delisted at the
bottom of the delisted companies. If a delisted company shall become bankrupt,
it shall be treated as provided in paragraph (1) above. If a delisted company
shall be later acquired, it shall be treated as a delisted company under this
paragraph. If a delisted company shall relist during the Performance Period, it
shall remain in its relative delisted position determined under this paragraph.


(6)    If the Company’s or any TSR Peer Group company’s stock splits (or if
there are other similar subdivisions, consolidations or changes in such
company’s stock or capitalization), such company’s Annualized TSR performance
will be adjusted for the stock split so as not to give an advantage or
disadvantage to such company by comparison to the other TSR Peer Group
companies.


(g)    Holder shall receive Dividend Equivalent payments with respect to each
share of Distributed Stock as if Holder had held such share since the Grant
Date.
________________________
2 The relevant date for determining whether a dividend is included in the
calculation of “Reinvested Dividend Amount” is the ex-dividend date (and not the
payment date). In the event that the stock of the measured company goes
ex-dividend during the Performance Period (including the ___-day trading period
during which the Ending Average Stock Price is to be calculated), such dividend
shall be included in the determination of “Reinvested Dividend Amount,”
notwithstanding the fact that the payment date of such dividend may actually
occur after the conclusion of the Performance Period. In the event that the
stock of the measured company goes ex-dividend prior to the commencement of the
Performance Period (for example, during the ___-day trading period during which
the Beginning Average Stock Price is to be calculated), such dividend shall not
be included in the termination of “Reinvested Dividend Amount,” notwithstanding
the fact that the payment date of such dividend may actually occur during the
Performance Period.




-13-